               Case 17-20150-LMI       Doc 252      Filed 03/12/20    Page 1 of 7




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:

 G&C INVESTMENT CORP.,                              Case No. 17-20150-LMI
                                                    Chapter 7
  Debtor.
 ________________________________/

                   TRUSTEE’S MOTION FOR SANCTIONS AGAINST
          RUDE MOISE LANE, AARON INDUSTRIES TRUST, AND NICOLAS AARON

         Marcia T. Dunn, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of G&C

INVESTMENT CORP. (the “Debtor”), by and through undersigned counsel, files this motion for

sanctions against Rude Moise Lane (“Lane”), Aaron Industries Trust (“AIT”), and Nicolas Aaron

(“Aaron”) pursuant to 11 U.S.C. §§ 105(a), 362(a)(1), 362(a)(4), 362(a)(5), & 362(k) and the

Barton Doctrine (the "Motion"), and in support thereof, states as follows:

                                          Jurisdiction

         1.    The Court has jurisdiction over the matters raised in this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) & (O).

                                          Background

         2.    On August 10, 2017 (“Petition Date”), the Petitioning Creditors VTC Energy, LLC,

Uwe Bollman, Robert Kalzua, Richard Feiesinger, Zbigniew Klawinski, Dominique E. Verhaegen

(the “Petitioning Creditors”), commenced this case by filing an involuntary petition under Chapter

7 of the United States Code (“Bankruptcy Case”).

         3.    On November 7, 2017, the Court entered an Order for Relief in Involuntary Case

[D.E. 7] (the “Order for Relief”).
              Case 17-20150-LMI         Doc 252     Filed 03/12/20     Page 2 of 7




       4.      On December 20, 2017, Marcia T. Dunn was appointed as the Chapter 7 Trustee of

the Debtor’s bankruptcy estate (the “Estate”).

       5.      On February 12, 2020, the Trustee filed the Complaint to Avoid and Recover

Fraudulent Transfers and Unjust Enrichment [D.E.1] (“Complaint”) against, inter alia, AIT,

thereby initiating adversary proceeding Case No.: 20-01076. The Complaint was served on AIT

on February 19, 2020.

       6.      On February 21, 2020, and likely in response to the Trustee’s Complaint, Lane,

AIT, and Aaron sent an “Urgent Fax” to Trustee’s counsel, Daniel Gonzalez, Esq., which “Urgent

Fax” enclosed a document titled “International Commercial Claim Within the Admiralty ab initio

Administrative Remedy” (the “Claim”). The Claim asserts, inter alia, that the Debtor and Trustee

were “Libelee(s)” against Aaron and AIT. Aaron is allegedly the “Libelent” and a “Secured Party

Creditor” as the “Executive Trustee for Trust Known as AARON INDUSTRIES TRUST.”

Attached hereto as Exhibit 1 is a true and correct copy of the Urgent Fax. See also D.E. 242.

       7.      The Claim further alleges that it is a “binding document” that requires a “response,

rebuttal or objection” and that the Trustee’s silence “will comprise your agreement with and

acceptance of all terms and provisions of the claim.”

       8.      The Claim alleges damages for “Ledgering” against the Trustee, Debtor, and Estate

in the amount of $5 million and for surety, among others.

       9.      The Claim further asserts damages against the Trustee and includes an “Abstract of

Administrative Judgment” against the Trustee, naming the Debtor/Trustee/Estate as “Judgment

Debtor(s)” in the amount of $5 million for all violations.
               Case 17-20150-LMI       Doc 252     Filed 03/12/20     Page 3 of 7




        10.    The Claim states that Lane, AIT, and Aaron may assert, have already asserted, or

have been granted a UCC-1, UCC-3, and Notice of Maritime Liens against the Trustee, Debtor

and Estate.

        11.    The Claim contains a “Civil Assessment” against the Trustee, Debtor and Estate in

the amount of $500,000.00 if paid by February 24, 2020 and “Statement of Account” in the amount

of $500,000.00 if paid by February 24, 2020 and the amount of $4,500,00.00 ending on March 5,

2020.

        12.    On February 28, 2020, Lane, AIT, and Aaron faxed the Trustee’s counsel Mr.

Gonzalez a document entitled “Certificate of Administrative Judgment” asserting an “International

Commercial Claim Within the Admiralty ab initio Adaministrative (sic) Remedy Claim

RR9590940256349308008866US A Notice of Default in Dishonor, Consent to Judgment” (the

“February 28 Document”). Attached hereto as Exhibit 2 is a true and correct copy of the February

28 Document.

        13.    The Claim and February 28 Document are violations of the automatic stay and the

Barton Doctrine. The Claim and February 28 Document filed/served by Lane, AIT, and Aaron

should be stricken and deemed void and the Trustee is entitled. The Trustee is also entitled to

damages against Lane, AIT, and Aaron, jointly and severally, including her attorney’s fees and

costs for filing this Motion.

                                           Argument

        14.    The Trustee seeks an order from the Court finding the Claim and February 28

Document violate the automatic stay and the Barton Doctrine. The Trustee further requests that

the Court find the Claim and February 28 Document (and their progeny) void and for the

imposition of sanctions against Lane, AIT, and Aaron - including her attorney’s fees and costs.
               Case 17-20150-LMI         Doc 252      Filed 03/12/20      Page 4 of 7




       15.     Section 362 of the Bankruptcy Code provides:

               a) Except as provided in subsection (b) of this section, a petition filed under section
               301, 302, or 303 of this title, or an application filed under section 5(a)(3) of the
               Securities Investor Protection Act of 1970, operates as a stay, applicable to all
               entities, of—

                       (1) the commencement or continuation, including the issuance or
                       employment of process, of a judicial, administrative, or other action or
                       proceeding against the debtor that was or could have been commenced
                       before the commencement of the case under this title, or to recover a claim
                       against the debtor that arose before the commencement of the case under
                       this title;

                       …

                       (4) any act to create, perfect, or enforce any lien against property of the
                       estate;

                       (5) any act to create, perfect, or enforce against property of the debtor any
                       lien to the extent that such lien secures a claim that arose before the
                       commencement of the case under this title;

       16.     Pursuant to Section 362(k) “an individual injured by any willful violation of a stay

provided by this section shall recover actual damages, including costs and attorneys' fees, and, in

appropriate circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1).

       17.     Violations of the automatic stay are willful “if the violator (1) knew of the

automatic stay and (2) intentionally committed the violative act, regardless of whether the violator

specifically intended to violate the stay.” In re Vaughn, 542 B.R. 589, 598 (Bankr.M.D.Ala.2015)

(citing Jove Eng'g, Inc. v. IRS (In re Jove Eng'g, Inc.), 92 F.3d 1539, 1555 (11th Cir.1996)).

       18.     Here, in violation of Sections 105 and 362, Lane, AIT, and Aaron directed, filed,

and targeted the Trustee and Debtor by virtue of serving the Claim and February 28 Document.

The Claim and February 28 Document commence an action against the Trustee and Debtor and

claim damages (allegedly already awarded) against the Trustee, Debtor, and Estate in the amount

of at least $4.5 million and $5 million. It is Lane, AIT, and Aaron’s intention of trying to intimidate
               Case 17-20150-LMI          Doc 252       Filed 03/12/20      Page 5 of 7




the Trustee and clouding the Estate with the false and frivolous Claim for damages by asserting a

judgment, abstract of judgment, UCC-1, UCC-3, and other sham allegations.

        19.     On their face, the Claim and February 28 Document willfully violate the automatic

stay under Section 362 as intentional acts to assert a claim against the Trustee, the Debtor and the

Estate. Lane, AIT, and Aaron have actual notice of this bankruptcy case and the Estate.

        20.     Further, to the extent Lane, AIT, and Aaron seek relief against the Trustee or

Trustee’s counsel, Lane, AIT, and Aaron’s claims violate the Barton Doctrine. The Barton

Doctrine provides that "'leave of the [bankruptcy] forum must be obtained by any party wishing to

institute an action in a [state] forum against a trustee, for acts done in the trustee's official capacity

and within the trustee's authority as an officer of the court.'" In re National Century Financial

Enterprises, Inc., 407 B.R. 895, 901 (Bankr. S.D. Ohio 2009); Heavrin v. Schilling (In re Triple S

Rests., Inc.), 519 F.3d 575, 578 (6th Cir. 2008) (internal quotation marks omitted). See also

Lawrence v. Goldberg, 563 B.R. 1265 (11th Cir. 2009). Further, the Eleventh Circuit has held that

“the Barton doctrine applies to actions against officers approved by the bankruptcy court when

those officers function ‘as the equivalent of court appointed officers.’” Lawrence at 1269 (11th

Cir. 2009) (citing Lowenbraun v. Canary (In re Lowenbraun), 453 F.3d 314, 321 (6th Cir. 2006)

(holding that the Barton Doctrine “’applies to trustees' counsel as well as to trustees themselves’”)).

        21.     In truth, Lane, AIT, and Aaron, either individually or jointly, hold no claim against

the Trustee, Debtor, or Estate. The filing and service of the Claim and February 28 Document in

response to the Complaint is frivolous and, to the extent they seek relief against the Trustee or

Trustee’s counsel individually, violate the Barton Doctrine.

        22.     As a result of the Claim and February 28 Document, the Estate has been harmed

and their assets potentially compromised including, without limitation to, attorney’s fees and costs.
               Case 17-20150-LMI         Doc 252     Filed 03/12/20      Page 6 of 7




Any damage as a consequence of a stay violation is necessarily damage to the estate reflected in

additional attorneys’ fees incurred by the estate. In re Walker, 356 B.R. 834, 854

(Bankr.S.D.Fla.2006) subsequently aff'd, 309 Fed. Appx. 293 (11th Cir. 2009). “As the individual

charged with protection of the estate for the benefit of creditors, the Chapter 7 trustee is the party

with standing to seek damages for violation of the automatic stay against property of the estate.”

Id.

       23.      To the extent Lane, AIT, and Aaron filed any document in the public record(s)

against the Trustee, Debtor, or Estate, the Trustee requests that the Court deem such filing void

and strike same.

       24.     Accordingly, the Trustee requests that the Court grant the Motion, find that the

Claim and February 28 Document violate the automatic stay, find that the Claim and February 28

Document are void and strike same, award the Trustee damages, including punitive damages, and

her attorney’s fees and costs.

       WHEREFORE, for the reasons more particularly set forth herein, the Trustee respectfully

requests this Court enter an Order: (i) granting the Motion; (ii) finding that Rude Moise Lane,

Aaron Industries Trust, and Nicolas Aaron willfully violated the automatic stay; (iii) finding that

the Claim, the February 28 Document, and any other document(s) filed or served by Rude Moise

Lane, Aaron Industries Trust, and Nicolas Aaron are void; (iv) awarding damages, including

punitive damages, to the Estate in an amount to be determined by the Court; (v) awarding the

Trustee and her counsel all fees and costs incurred in connection with this Motion; and (vi) and

granting any such further relief as deemed just and proper under the circumstances.

       Dated: March 12, 2020                   Respectfully submitted,

                                               DUNN LAW, P.A.
                                               Counsel for Marcia T. Dunn,
              Case 17-20150-LMI         Doc 252     Filed 03/12/20     Page 7 of 7




                                             as Chapter 7 Trustee
                                             66 West Flagler Street, Suite 400
                                             Miami, Florida 33130
                                             Phone: (786) 433-3866
                                             Fax: (786) 260-0269
                                             barry.turner@dunnlawpa.com

                                             By: /s/ Barry S. Turner          d
                                                 Barry S. Turner, Esq.
                                                 Fla. Bar No. 85535



                                CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. First Class
Mail, Fax, or Email, as indicated below, on March 12, 2020, upon the following:

 Rude Moise Lane                                   Aaron Industries Trust
 1406 Lost Bridge Road                             1406 Lost Bridge Road
 Marietta, GA 30008                                Marietta, GA 30008
 Via US Mail                                       Via US Mail

 Nicolas Aaron                                     Rude Moise Lane
 1406 Lost Bridge Road                             Aaron Industries Trust
 Marietta, GA 30008                                Nicolas Aaron
 Via US Mail                                       Via Fax: (678) 402-6402


 Aaron Industries, Inc.
 947 Society Circle
 Atlanta, GA 30331-8648
 Via US Mail


       I CERTIFY that a true and correct copy of the foregoing was served via Notice of
Electronic Filing (CM/ECF) on this 12th day of March, 2020, upon all registered users in this case.

                                             By:     /s/ Barry S. Turner
                                                     Barry S. Turner, Esq.
                                                     FL Bar No. 85535
